Citation Nr: 1244420	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of back injuries.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2008, the Veteran testified before a Decision Review Officer at a hearing at the RO.  In November 2010, the Veteran testified before the undersigned at a hearing at the RO.  Transcripts of both hearings are of record.

In March 2011, the Board remanded the claim on appeal to the RO for further development.  The claim is again before the Board for appellate review.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of back injuries.  Specifically, she contends that service connection is warranted for back disabilities, as she sustained multiple back injuries during active duty service.  The Veteran has asserted that she suffered a broken tailbone after being kicked in the back during service.  She also described incurring a second back injury when she was elbowed in the back at a roller rink.  Service treatment records reflect that the Veteran complained of low back pain following an injury at a roller rink when she was elbowed in the low back.

Before the Board can adjudicate this claim on the merits, additional development is required.

I.  Missing Private Records

In November 2012, the Veteran submitted a nexus opinion from a private physician.  After an examination, he found that her back issues had "roots and consequence" from the injuries sustained in the military.  The Veteran also submitted a March 2005 private X-ray report of the sacrum and coccyx reflecting posterior displacement of the coccygeal segment.  There was no evidence of acute fracture or radiopaque foreign body.  The impression was coccyx dislocation.  VA has a duty to make reasonable efforts to obtain any private records that have been adequately identified by the Veteran.  38 C.F.R. § 3.159(c) (2012).  Section 3.159(e)(2) (2012) states that if VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  Id.  It appears that there may be outstanding, private records relating to the Veteran's back disabilities that are associated with the submitted records, including records from the Redbird Smith Health Center and Gregory Medical Clinic.  On remand, the Veteran should be afforded the opportunity to identify such records and either submit those records to VA or provide VA with authorization to obtain the records.

II.  New VA Examination

On remand in March 2011, the Board instructed the RO to schedule the Veteran for an examination for purposes of assessing the Veteran's disabilities and obtaining a nexus opinion as to whether such disabilities are related to service.  The RO scheduled the Veteran for an examination in July 2012.  The examiner was not provided with the claims file.  X-rays were performed of the lumbar spine, which revealed multilevel degenerative changes of the lumbar spine.  The examiner was unable to provide an opinion because he did not review the claims file.

Later that month, the claims file was forwarded to a physician for an addendum opinion.  After a review of the claims file, the physician determined that the Veteran's claimed low back disability was less likely the result of any event in service.  He noted that the Veteran alleged that she suffered a low back injury when she was hit by an elbow in the back at a skating rink.  He noted that the service treatment records reflected that the elbow in the Veteran's back resulted in a muscle injury.  He also noted that the Veteran alleged that she was kicked in the tailbone during service, and he stated that there was no documentation of this event.  He noted that the July 2012 VA examination documented positive Waddell's signs.  He also noted, however, that the X-ray findings were not compatible with muscle injury by the hit with an elbow or the claimed kick in the tailbone.  He instead attributed the Veteran's degenerative disc disease and degenerative arthritis to the normal aging process.

The Board finds that the VA examination and opinion are inadequate.  The examiner only took X-rays of the Veteran's lumbar spine, and there is no indication that any X-rays of the coccyx were performed.  Considering that the Veteran recently submitted a private March 2005 X-ray of the coccyx indicating prior dislocation, the Board has determined that a new examination is required to determine whether this X-ray is consistent with the Veteran's described in-service injuries.  Although the physician who provided the opinion noted that the Veteran's tailbone injury was not documented on her service treatment records, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The Board finds the VA opinion to be inadequate for the reasons discussed above.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of her back disabilities, to include her claimed coccyx dislocation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask her to either submit all available records from Redbird Smith Health Center and Gregory Medical Clinic or provide authorization for VA to obtain such records, as well as any other outstanding relevant private records.  

If the Veteran responds, contact each entity to obtain all adequately-identified medical records.  Document all attempts to locate any such records, and follow procedures set forth in 38 C.F.R. § 3.159 (2012).

2.  When the foregoing development is completed, schedule the Veteran for a VA spine examination to determine the nature and etiology of any back disorder (to include coccyx disability) that may be present.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  All relevant testing should be performed, including current X-rays of the coccyx.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

After an examination and review of the claims file, the examiner should identify all current back disorder(s), to include those to the lumbar spine and coccyx.  For each diagnosis identified, the examiner should comment as to whether it is at least as likely as not that that the disorder is causally or etiologically related to the Veteran's military service.  For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that she experienced an in-service injury to her tailbone.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record (including the November 2012 private examination).  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran is hereby notified that it is her responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the opinion and examination report to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that the question has been adequately answered).  Any deficiencies should be corrected. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, considering all evidence of record, to include new evidence submitted since the last adjudication.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


